Order entered May 13, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00981-CR

                               RORY HOGENSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 063011

                                          ORDER
       We have received Appellant’s Pro Se Motion to Set Appeal Bond dated April 27, 2015.

This is not the proper court in which to seek an appeal bond. TEX. CODE CRIM. PROC. art. 44.04.

Furthermore, our record reflects that Garland Caldwell has been appointed to represent Appellant

in the appeal. There is no right to hybrid representation. Rudd v. State, 616 S.W.2d 623, 625

(Tex. Crim. App. 1981). Accordingly, Appellant’s Pro Se Motion to Set Appeal Bond dated

April 27, 2015, is DENIED.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE